Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6, and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Payne et al. (US 20110158386 A1) in view of Shepherd et al. (US 6233473 B1) cited on IDS. 
Regarding claim 1, Payne et al. teaches a method for determining intramuscular fat, placing a plurality of regions of the image (see Abstract; “One method includes acquiring dual-energy two-dimensional (2D) scan information from a dual-energy X-ray scan of a body and generating a dual-energy X-ray image of the body using the 2D scan information. The method further includes identifying a region of interest using the dual-energy X-ray image and determining a subcutaneous fat mass for each of a plurality of sections of the region of interest”), wherein the placing comprises automatically placing a larger region of the image and a smaller region of the image (see Fig. 7,S130, 140; larger region and smaller region identified on image, see also [0047]; “A separate soft tissue composition profile is generated for each of the inferior and superior sections. The soft tissue composition profile 150 may be generated from the soft tissue information, including soft tissue thickness information and identifies the soft tissue thickness or fat thickness or mass across one or more lines of a scanned body” see para [0042]; “The landmarks may correspond to different regions of interest and may be determined automatically, manually or semi-automatically”), the smaller region of the image disposed within the larger region of the image (see Fig.10, [0046]; “In particular, image 130 is an image of inferior section 124 and image 140 is an image of superior section 126. As can be seen in FIG. 7, there is a larger amount of SAT 132 in inferior section 124 than the amount of SAT 142 in superior section 126. The larger amount of SAT 132 in inferior section 124 is typically due to the buttocks of the subject”); provide an estimate of intramuscular adipose see  para [0052]; “The subcutaneous adipose tissue (SAT) or subcutaneous fat mass is determined by the subcutaneous adipose tissue area of the inferior section 124 and superior section 126, which is calculated by taking the subcutaneous adipose tissue thickness and multiplying that value by the circumference of the ellipse 160”); and providing and displaying selected results related to said estimate of intramuscular adipose tissue (see para [0058]; “A total visceral fat mass value and/or a total subcutaneous fat mass value may be displayed, for example, adjacent to or with the dual-energy X-ray image. It should be noted that individual visceral fat values and/or subcutaneous fat values for each inferior and/or superior section may also be separately displayed”). 
However, Panye et al. does not teach as further claimed, but Shepherd et al. teaches the method comprising: acquiring x-ray measurements for respective pixel positions of a two-dimensional projection image of a portion of a subject (see col.3, lines 25-40; “As C-arm 16 moves along the z-axis, x-ray distribution 24 scans patient 26 and x-ray detector 28 produces a succession of lines of raw x-ray data. Each line corresponds to a particular position of the C-arm in its movement along the z-axis and comprises a number of individual measurements, each for a respective pixel in the line, i.e., represents the attenuation that the x-rays have suffered in traveling from source 20 to a respective pixel position. For example, a pixel measurement is obtained from each respective detector element 30 for each line. A DXA system takes a high energy measurement H and a lower energy measurement L, so that each pixel measurement comprises an high measurement H and a low energy measurement L”), wherein at least some of the measurements are dual- energy x-ray measurements (see col.4, lines 17-25]; “The dual-energy measurements taken by detector 28 are processed into attenuation measurements and are used to estimate the average density of the column of material (e.g., body tissue) through which the respective raypath passes, using calculations known in the art. The x-ray measurement for the high energy (e.g. 140 kVp) can be used as a measure of tissue thickness along the raypath, i.e., for a given pixel position”), wherein the acquiring x-ray measurements includes acquiring x-ray measurements for pixel positions related to the larger and smaller of regions (see col.5, lines 19-24; “The density .rho. can be estimated for the individual pixel positions using the patient's % Fat estimates for the respective pixel positions, where the % Fat is estimated from the ratio of high and low x-ray energy measurements for the respective pixel positions as is known in the art” see also col. 3, lines 26-38; “For example, a pixel measurement is obtained from each respective detector element 30 for each line. A DXA system takes a high energy measurement H and a lower energy measurement L, so that each pixel measurement comprises an high measurement H and a low energy measurement L. This can be done by rapidly alternating the energy level of the x-rays from source 20 between a higher and a lower range…by operating source 20 to produce a relatively wide x-ray energy range but using an x-ray detector 28 that can discriminate between energy ranges to produce H and L measurements for each pixel position in a rectangular array such as illustrated in FIG. 3. The H and L x-ray measurements for the respective pixel positions are computer-processed as known in the art to derive estimates of parameters such as BMD” The value of H and L x-ray measurements for the respective pixel positions implies the larger and smaller regions as it also illustrated in Fig. 3); computer processing to combine the x-ray measurements acquired for the pixel positions related to the larger and smaller of regions (see col.5, lines 19-24; “The density .rho. can be estimated for the individual pixel positions using the patient's % Fat estimates for the respective pixel positions, where the % Fat is estimated from the ratio of high and low x-ray energy measurements for the respective pixel positions as is known in the art” see also claim 4; “defining a region of interest in said body and using said estimates of true body mass for the pixel positions matching the region of interest to derive a total body mass estimate for the region of interest”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention of the claimed invention to incorporate the teaching as taught by Shepherd et al in order to identify region of interest and estimate total fat mass for the region of interest (see col.5, lines 19-24).
Regarding claim 2, the rejection of claim 1 is incorporated herein.  
Shepherd in the combination further teach combined in a linear equation (see col.5, line 15-25; “where A(E.sub.H) is the high energy x-ray attenuation (dimensionless) measured for the respective pixel position, and k(E.sub.H, .rho.) is the linear attenuation coefficient (in units of (1/length) of the column of material traversed by the raypath giving rise to the measurement for the respective pixel position”) using constants that provide correlation between dual-energy x-ray measured intramuscular adipose tissue and intramuscular adipose tissue measured by computed tomography (see col.1, line 33-37; “Other types of systems have been used for BMD measurement to a lesser extent, such as quantitative computer-aided tomography (QCT) and single photon absorptiometry (SPA) using isotopes as radiation sources”). 
Regarding claim 6, the rejection of claim 1 is incorporated herein.  Shepherd in the combination further teaches wherein at least some of the x-ray measurements are used for placing at least one region of the image (see col.7, line 26-35; “Regional body composition estimates can be obtained by interactively graphically or otherwise defining regions of interest (ROI), for example on an x-ray image of the scanned body…”).
Regarding claim 29, the rejection of claim 1 is incorporated herein. Shepherd et al. in the combination further teaches wherein the smaller region is automatically placed using % fat inflection (see col.5, lines 33-36; “The experimental values in this look-up table are found using a calibration step phantom for % Fat and known human density values that correspond to the % Fat values”).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Payne et al. and Shepered et al. as applied to claims, above, and further in view of Charles (US 6816564 B2) cited on IDS.
Regarding claim 3, the rejection of claim 1 is incorporated herein.  The combination of Payne et al. and Shepered et al. as a whole fails to teach as further recited, but Charles teaches wherein the x-ray measurements acquired for the pixel positions related to the larger and smaller of regions is combined using polynomial expansion (see col.13, line 40-45; “The coefficients of the polynomial are determined by measurements on the phantoms. The polynomial functions are inverted to yield the thickness of each calibration material as a polynomial function of the attenuations at the two photon-energies”). 
see col.13, line 40-45).

Claims 4-5, 7-14 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Payne et al. in view of Shepherd et al. as applied in claims above, further in view of Goto et al. (US 20110002522 A1).
Regarding claim 4, the rejection of claim 1 is incorporated herein. The combination of Payne et al. and Shepherd et al. does not teach as further claimed, but Goto et al. teaches wherein the larger region of the image extends from a first side of a limb to a second side of the limb, and wherein the smaller region extends across a muscle area from a first side to a second side between outermost extents of muscle wall (see Fig. 11; several regions identified on image; crossing from sides of limb and muscle walls). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention of the claimed invention to incorporate the teaching as taught by Goto et al. in order to distinguish between intramuscular fat region and subcutaneous fat region (see para [0053]).
Regarding claim 5, the rejection of claim 1 is incorporated herein. Goto et al. in the combination further teaches wherein the larger region of the image extends from a first side of a limb to a second side of the limb, and wherein the smaller region extends across a muscle area from a first side to a second side between outermost extents of muscle wall but is exclusive of a third region which is placed where bone is present and percent fat cannot be directly measured (see Fig. 11; several regions identified on image; crossing from sides of limb and muscle walls but bone region is excluded).
Regarding claim 7, the rejection of claim 4 is incorporated herein.  Shepered et al. in the combination further teaches wherein the larger region of the image is placed using an anatomical landmark and a preselected region of interest line (see Fig. 6A-B col.2, line 64+; “FIGS. 6a and 6b illustrate two systems for defining regions of interest--a previously used system (FIG. 6a) and a system used when applying the body composition analysis described in this patent specification (FIG. 6b)” Note: the anatomical landmark here would be the 45a-45b line through the abdominal and femur region, and a Fig.3 as preselected region of interest).
Regarding claim 8, the rejection of claim 4 is incorporated herein.  Shepherd in the combination further teaches wherein at least some of the x-ray measurements are used for placing the second smaller region of the image (see col.4, line 22-25; “The x-ray measurement for the high energy (e.g. 140 kVp) can be used as a measure of tissue thickness along the raypath, i.e., for a given pixel position…..”). 
Regarding claim 9, the rejection of claim 4 is incorporated herein. Goto et al. in the combination further teaches wherein the left and the right muscle wall are identified by identifying inflection of adipose tissue values for placing the second smaller region of the image (see para [0025]; “specify a bone region and a muscle region from the extracted evaluation regions, extract the reference region to be the reference for positioning with respect to each of the specified bone region”).
Regarding claim 10, the rejection of claim 4 is incorporated herein.  Shepherd in the combination further teaches wherein the x-ray measurements acquired for the pixel positions related to the larger region and the smaller region are combined in a linear equation (see col.5, line 15-25; “where A (E.sub.H) is the high energy x-ray attenuation (dimensionless) measured for the respective pixel position, and k (E.sub.H, .rho.) is the linear attenuation coefficient (in units of (1/length) of the column of material traversed by the raypath giving rise to the measurement for the respective pixel position”) that is correlated with intramuscular adipose tissue measured by quantitative computed tomography for processing the larger and smaller regions to provide an estimate of intramuscular adipose tissue (see col.1, line 33-37; “Other types of systems have been used for BMD measurement to a lesser extent, such as quantitative computer-aided tomography (QCT) and single photon absorptiometry (SPA) using isotopes as radiation sources”).
Regarding claim 11, the rejection of claim 10 is incorporated herein. Shepherd in the combination further teaches wherein intramuscular adipose tissue is calculated as: J * muscle region adipose mass - K * (limb adipose mass - muscle region adipose mass) + b (see col.6, line 35-45; “The next two numbers (0 and 1.192) are a linear slope and a projected mass for the first pass with the narrower-angle x-ray distribution, where the slope (0) indicates the linear slope showing how the projected mass (1.192 in this case) varies as a function of pixel position number as one moves from one pixel position to another toward the beginning of the line”.  This is mathematically equivalent as claimed).
Regarding claim 12, the rejection of claim 11 is incorporated herein.  Shepherd in the combination further teaches wherein constants J and K are selected that provide correlation between DXA intramuscular adipose tissue and intramuscular adipose tissue measured by computed tomography, and wherein b is an intercept term (see col.5, line 15-25; “where A (E.sub.H) is the high energy x-ray attenuation (dimensionless) measured for the respective pixel position, and k(E.sub.H, .rho.) is the linear attenuation coefficient (in units of (1/length) of the column of material traversed by the raypath giving rise to the measurement for the respective pixel position”, see also col.1, line 33-37; “Other types of systems have been used for BMD measurement to a lesser extent, such as quantitative computer-aided tomography (QCT) and single photon absorptiometry (SPA) using isotopes as radiation sources”).
Regarding claim 13, the rejection of claim 11 is incorporated herein.  Shepherd in the combination further teaches wherein a value for at least one of J, K and b is selected for the subject (see col.6, line 35-45; “The first two numbers (1.192 and 1.183) are the projected and the true mass, respectively. The next two numbers (0 and 1.192) are a linear slope and a projected mass for the first pass with the narrower-angle x-ray distribution, where the slope (0) indicates the linear slope showing how the projected mass (1.192 in this case) varies as a function of pixel position number as one moves from one-pixel position to another toward the beginning of the line”).
Regarding claim 14, the rejection of claim 13 is incorporated herein.  Shepherd in the combination further teaches wherein a value for at least one of J, K and b is selected based on at least one of age, gender, ethnicity, weight, height, body mass index, waist circumference, and other anthropomorphic variables of the subject (see col.4, line 41-47; “The maximum value of r can be correspondingly defined as: r.sub.max =T sec.theta.+t(.theta., z) where t(.theta., z) is the thickness of body 26 along the length of r at angle .theta. within x-ray distribution 24”).  
Regarding claim 30, the rejection of claim 1 is incorporated herein. Goto et al. in the combination further teaches wherein each of the larger region and the smaller region has upper and lower boundaries and wherein the upper and lower boundaries of the smaller region see para [0131]; “On screen 502, image information 404 (FIG. 16), e.g. image information created by superposing muscle region 71-1 in image information 401 (FIG. 13) and muscle region 71-2 in image information 402 (FIG. 14) to match the position of femur 73 is displayed. Also, the muscle areas of muscle region 71-1 and muscle region 71-2 are calculated, and displayed as "muscle area S1 cm2" 85-1 and "muscle area S2 cm2" 85-2 respectively. Each of muscle region 71-1 and muscle region 71-2 may be displayed by different colors or patterns”; various regions and boundaries identified on the image).
Regarding claim 31, the rejection of claim 30 is incorporated herein.
Shepherd in the combination further teach an algorithm that operates on percent fat profile data corresponding to pixel positions from inside the left and right boundaries of the larger region moving toward a center of the larger region (see col.5, line 21-29; “where the % Fat is estimated from the ratio of high and low x-ray energy measurements for the respective pixel positions as is known in the art… by directly solving the mathematical expressions set forth above”).
Goto et al. in the combination further teaches wherein each of the larger region and the smaller region has left and right boundaries and wherein the left and right boundaries of the smaller region are placed by (see para [0123]; “FIG. 16 shows image information 404. Positioning is executed on image information 404 to match femur 73-1 in image information 401 and femur 73-2 in image information 402, and the matched femur is displayed as femur 73. Image information 404 shows the difference between muscle region 71-1 and muscle region 71-2 (difference in the areas of the regions) clearly”; various region and boundaries identified on the image). 
Regarding claim 32, the rejection of claim 31 is incorporated herein.
Shepherd in the combination further teaches wherein each of the left and right boundaries of the smaller region is set at an inflection point by identifying % fat values of two consecutive pixels lower than a preceding pixel (see col.5, line 21-25; “The density .rho. can be estimated for the individual pixel positions using the patient's % Fat estimates for the respective pixel positions, where the % Fat is estimated from the ratio of high and low x-ray energy measurements for the respective pixel positions as is known in the art”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/WINTA GEBRESLASSIE/Examiner, Art Unit 2668 


/VU LE/Supervisory Patent Examiner, Art Unit 2668